I concur in the result and in what is said in Points 1, 2, and 5 as discussed by Mr. Chief Justice MOFFAT in the main opinion. I also concur in the statement of Mr. Justice McDONOUGH that "under the statute the duty of collecting contributions is vested in the Tax Commission, [and] the action of the Industrial Commission ordering payment of the contributions should be set aside upon the authority of the statute * * * the conclusiveness — in a proceeding by the Tax Commission to collect contributions — of a finding of the Industrial Commission as to the relationship existing between an applicant and an alleged employer is not here involved."